EXHIBIT 10.2




2016 Management Severance Program


Confidential & Proprietary
Zoe’s Kitchen, Inc., a Delaware corporation (the “Company,” “us” or “we”),
considers it in the best interest of its stockholders to foster the continuous
employment of the Company’s key management personnel. In this regard, the
Compensation Committee of the Company’s Board of Directors recognizes that the
possibility of an involuntary termination of employment upon a change in control
(as further defined below) of the Company may exist and the uncertainty that
such concerns may raise among management could result in the departure or
distraction of management personnel to the detriment of the Company and its
stockholders. In order to induce certain senior management employees of the
Company listed on Exhibit A hereof (“you” or “Employee”) to remain in its
employ, for good and valuable consideration, the Company hereby agrees that,
subject to your compliance with the covenants herein, you shall be entitled to
receive the benefits set forth in this agreement (the “Agreement”) in the event
of a change in control of the Company and a qualified termination of your
employment with the Company under the circumstances described below.
1.    Definitions. For purposes of the Agreement, the following terms shall have
their respective meanings set forth below:
(a)    “Cause” shall mean any of the following: (i) your intentional
unauthorized use or disclosure of the Company’s confidential information or
trade secrets, which use or disclosure causes material harm to the Company, (ii)
your material breach of any agreement between you and the Company, (iii) your
material failure to comply with the Company’s written policies or rules, (iv)
your conviction of, or plea of “guilty” or “no contest” to, a felony under the
laws of the United States or any state thereof, or (v) your gross negligence or
willful misconduct in the performance of duties to the Company that is not cured
within thirty (30) days after you are provided with written notice thereof.
(b)    “Change in Control” shall mean any of the following types of
transactions: (i) the direct or indirect sale or exchange in a single or series
of related transactions by the stockholders of the Company of more than fifty
percent (50%) of the voting stock of the Company; (ii) a merger or consolidation
in which the Company is a party; (iii) the sale, exchange, or transfer of all or
substantially all of the assets of the Company (each, a “Transaction”), wherein
the stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, in substantially the same proportions as
their ownership of shares of the Company’s voting stock immediately before the
Transaction, direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding voting securities of
the Company or the successor entity, or, in the case of a Transaction described
in (iii), the corporation or other entity to which the assets of the Company
were transferred, as the case may be; or, (iv) during any period of two (2)
consecutive years individuals who constitute the Board on the effective date of
this Agreement (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the effective date of this Agreement whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board. Notwithstanding the foregoing, a transaction shall not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation; (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction; or (iii) it is a
transaction effected primarily for the purpose of financing the Company with
cash (as determined by the Board in its discretion).
(c)    “Code” shall mean the Internal Revenue Code of 1986, as amended.
(d)    “Covered Termination” shall mean either (i) an involuntary termination of
your employment by the Company other than for Cause, or (ii) your voluntary
termination of employment with the Company for Good Reason, provided that the
termination constitutes a Separation from Service.
(e)    “Good Reason” shall mean your resignation due to any of the following
events which occurs without your written consent, provided that the requirements
regarding advance notice and an opportunity to cure set forth below are
satisfied: (i) a material diminution of your title, authority, responsibilities,
duties, base pay or bonus, (ii) a material change in the geographic location at
which you must perform services for the Company of at least fifty (50) miles,
(iii) a material reduction in the right to participate in the benefit programs
in which you were previously participating, (iv) a material breach by the
Company of an employment agreement between you and the Company, or (v) a failure
of the Company to have a successor assume its obligations under an employment
agreement between you and the Company (each of (i), (ii), (iii), (iv) and (v) a
“Good Reason Condition”). In order for you to resign for Good Reason, you must
provide written notice to the Company of the existence of the Good Reason
Condition within ninety (90) days of your knowledge of the initial existence of
such Good Reason Condition. Upon receipt of





--------------------------------------------------------------------------------

EXHIBIT 10.2




such notice of the Good Reason Condition, the Company will be provided with a
period of thirty (30) days during which it may remedy the Good Reason Condition
and not be required to provide for the payments and benefits described herein as
a result of such proposed resignation due to the Good Reason Condition specified
in the notice. If the Good Reason Condition is not remedied within the period
specified in the preceding sentence, then you may resign based on the Good
Reason Condition specified in the notice of termination effective no later than
one-hundred eighty (180) days following the initial existence of such Good
Reason Condition.
(f)    “Separation from Service” shall mean your termination of employment or
service which constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h).
2.    Benefits upon a Change in Control. In the event a Change in Control occurs
prior to your termination of employment with the Company, your stock options,
restricted stock and other equity-based awards shall then continue to vest, up
to 100%, in accordance with the vesting schedule applicable to such award prior
to the Change in Control, subject to certain acceleration rights referenced in
Section 3 below. Such equity shall continue to be subject to the Company’s 2014
Omnibus Incentive Plan (the “Plan”), including any applicable option agreement
executed in connection therewith or applicable future option plans, under which
such equity was granted (including certain rights arising thereunder such as
cash-out features not requiring consent of the equity holder in the event of a
change in control).
3.    Termination upon a Change in Control. If there is a Covered Termination
which occurs upon a Change in Control or within eighteen (18) months following a
Change in Control, and you execute and do not revoke a Release as described in
Section 4 below, then you shall be entitled to the following severance benefits:
(a)     any earned and unpaid base salary through the date of termination;
reimbursement for any unreimbursed business expenses incurred through the date
of termination; any accrued but unused vacation time in accordance with Company
policies and applicable law; and, all other accrued and vested payments,
benefits or fringe benefits to which the Employee shall be entitled under the
terms of any applicable compensation arrangement or benefit, equity or fringe
benefit plan or program or grant or this Agreement (collectively, Sections
3(a)(i) through 3(a)(iv) hereof shall be hereafter referred to as the "Accrued
Benefits").    
(b)    payments of your then-current annual base salary (commencing as of the
termination date) for the period of time referenced in Exhibit A hereto based on
your management level in the Company, which payments shall be paid in accordance
with the Company’s normal payroll procedures; provided, however, that any
payments that would otherwise have been made before the first normal payroll
payment date falling on or after the date on which the Release becomes
irrevocable (the “First Payment Date”) shall be made on the First Payment Date;
and further provided, that to the extent that the payment of any amount
constitutes "nonqualified deferred compensation" for purposes of Code Section
409A (as defined in Section 6 hereof), any such payment scheduled to occur
during the first sixty (60) days following the termination of employment shall
not be paid until the first regularly scheduled pay period following the
sixtieth (60th) day following such termination and shall include payment of any
amount that was otherwise scheduled to be paid prior thereto;
(c)    an amount equal to your target annual bonus for the fiscal year during
which the Covered Termination occurs, prorated to reflect your actual period of
service completed during the fiscal year through the date of termination, with
such bonus determined based on the deemed achievement of all of the performance
objectives for such fiscal year at a 100% level (subject to Section 6, the
severance benefits contemplated by this Section 3(c) shall be paid in cash in a
lump sum as soon as practicable following the First Payment Date);
(d)    subject to (A) the Employee's timely election of continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
("COBRA"), (B) the Employee's continued copayment of premiums at the same level
and cost to the Employee as if the Employee were an employee of the Company
(excluding, for purposes of calculating cost, an employee's ability to pay
premiums with pre-tax dollars), and (C) continued compliance with the
obligations in Section 5, continued participation in the Company's group health
plan (to the extent permitted under applicable law and the terms of such plan)
which covers the Employee (and the Employee's eligible dependents) for the
period of time referenced in Exhibit A hereto based on your management level in
the Company; provided, however, that the Employee is eligible and remains
eligible for COBRA coverage; and further provided, that in the event that the
Employee obtains other employment that offers group health benefits, such
continuation of coverage by the Company under this Section 3(d) shall
immediately cease upon obtaining such benefits. Notwithstanding the foregoing,
the Company shall not be obligated to provide the continuation coverage
contemplated by this Section 3(d) if it would result in the imposition of excise
taxes on the Company for failure to comply with the nondiscrimination
requirements of the Patient Protection and Affordable Care Act of 2010, as
amended, and the Health Care and Education Reconciliation Act of 2010, as
amended (to the extent applicable); and,
(e)    immediate vesting of all of the unvested shares subject to your
outstanding stock options to purchase the Company’s common stock and the
immediate vesting and/or lapsing of any vesting restrictions on any Company
restricted stock or other equity-based awards that you hold as of the date of
such Covered Termination (with the acceleration of vesting of stock





--------------------------------------------------------------------------------

EXHIBIT 10.2




options and restricted stock described in this section being effective as of the
date of the Covered Termination); and immediate vesting of all target or
performance goals with respect to any applicable performance based unit awards
or similar performance compensation.
4.    Release. As a condition to your receipt of any benefits described in
Section 3 (other than the Accrued Benefits), you will be required to execute a
release of all claims arising out of your employment with the Company or the
termination thereof, in a form reasonably acceptable to the Company (the
“Release”) within thirty (30) days following your termination date and not
revoke such Release within any period permitted under applicable law. Such
Release shall specifically relate to all of your rights and claims in existence
at the time of such execution (excluding any rights that may not be released
under applicable law), and shall exclude any continuing obligations the Company
may have to you following the date of termination under this Agreement or any
other agreement providing for obligations to survive your termination of
employment. For clarity, the Company is not required to pay any benefits
hereunder unless such Release is signed by the intended recipient or intended
beneficiary of such benefits.
5.    Cooperation. In connection with any termination of the Employee's
employment with the Company, the Employee agrees to assist the Company, as
reasonably requested by the Company, in its succession planning efforts to
facilitate a smooth transition of the Employee's job responsibilities to the
Employee's successor. Upon the receipt of reasonable notice from the Company
(including outside counsel), the Employee agrees that while employed by the
Company and thereafter, the Employee will respond and provide information with
regard to matters in which the Employee has knowledge as a result of the
Employee's employment with the Company, and will provide reasonable assistance
to the Company, its affiliates and their respective representatives in defense
of any claims that may be made against the Company or its affiliates, and will
assist the Company and its affiliates in the prosecution of any claims that may
be made by the Company or its affiliates, to the extent that such claims may
relate to the period of the Employee's employment with the Company
(collectively, the "Claims"). The Employee agrees to promptly inform the Company
if the Employee becomes aware of any lawsuits involving Claims that may be filed
or threatened against the Company or its affiliates. The Employee also agrees to
promptly inform the Company (to the extent that the Employee is legally
permitted to do so) if the Employee is asked to assist in any investigation of
the Company or its affiliates (or their actions) or another party attempts to
obtain information or documents from the Employee (other than in connection with
any litigation or other proceeding in which the Employee is a
party-in-opposition) with respect to matters the Employee believes in good faith
to relate to any investigation of the Company or its affiliates, in each case,
regardless of whether a lawsuit or other proceeding has then been filed against
the Company or its affiliates with respect to such investigation, and shall not
do so unless legally required. During the pendency of any litigation or other
proceeding involving Claims, except as permitted under applicable law, the
Employee shall not communicate with anyone (other than the Employee's attorneys
and tax and/or financial advisors and except to the extent that the Employee
determines in good faith is necessary in connection with the performance of the
Employee's duties hereunder) with respect to the facts or subject matter of any
pending or potential litigation or regulatory or administrative proceeding
involving the Company or any of its affiliates without giving prior written
notice to the Company or the Company's counsel. Upon presentation of appropriate
documentation, the Company shall pay or reimburse the Employee for all
reasonable out-of-pocket travel, duplicating or telephonic expenses incurred by
the Employee in complying with this Section 5. To receive the benefits and
payments referenced in Section 3 hereof, Employee shall continue to comply with
any applicable Company policies and agreements to which Employee is subject
post-termination of employment.
6.    Taxes.
(a)    WITHHOLDING. The Company may withhold from any and all amounts payable
under this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.
(b)    SECTION 409A COMPLIANCE.
(i)    The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively "Code Section 409A") and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to the Employee and
the Company of the applicable provision without violating the provisions of Code
Section 409A. The Company does not make any representation to the Employee that
the payments or benefits provided under this Agreement are exempt from, or
satisfy, the requirements of Section 409A, and the Company shall have no
liability or other obligation to indemnify or hold harmless the Employee or any
beneficiary of the Employee for any tax, additional tax, interest or penalties
under Section 409A.
(ii)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a "separation from service" within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a "termination," "termination of employment" or like terms shall
mean "separation from service." Notwithstanding anything to the contrary in this
Agreement, if the Employee is deemed on the date of termination to be a
"specified





--------------------------------------------------------------------------------

EXHIBIT 10.2




employee" within the meaning of that term under Code Section 409A(a)(2)(B), then
with regard to any payment or the provision of any benefit that is considered
nonqualified deferred compensation under Code Section 409A payable on account of
a "separation from service," such payment or benefit shall not be made or
provided until the date which is the earlier of (A) the expiration of the six
(6)-month period measured from the date of such "separation from service" of the
Employee, and (B) the date of the Employee's death, to the extent required under
Code Section 409A. Upon the expiration of the foregoing delay period, all
payments and benefits delayed pursuant to this Section 6(b)(ii) (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to the Employee in a lump
sum, and any remaining payments and benefits due under this Agreement shall be
paid or provided in accordance with the normal payment dates specified for them
herein.
(iii)    To the extent that reimbursements or other in-kind benefits under this
Agreement constitute "nonqualified deferred compensation" for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Employee, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.
(iv)    For purposes of Code Section 409A, the Employee's right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.
(v)    Notwithstanding any other provision of this Agreement to the contrary, in
no event shall any payment or benefit under this Agreement that constitutes
"nonqualified deferred compensation" for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code Section
409A.
7.    Excise Tax.
(a)    Notwithstanding any other provisions in this Agreement, to the extent
applicable, in the event that any payment or benefit received or to be received
by an Employee (including, without limitation, any payment or benefit received
in connection with a Change in Control of the Company or the termination of
Employee’s employment, whether pursuant to the terms of this Agreement or any
other plan, program, arrangement or agreement) (all such payments and benefits,
together, the “Total Payments”) would be subject (in whole or part), to any
excise tax imposed under Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), or any successor provision thereto (the “Excise Tax”),
then, after taking into account any reduction in the Total Payments provided by
reason of Section 280G of the Code in such other plan, program, arrangement or
agreement, the Company will reduce, to the extent necessary so that no portion
of the Total Payments is subject to the Excise Tax (but in no event to less than
zero), in the following order: (i) cash payments not subject to Section 409A of
the Code; (ii) cash payments subject to Section 409A of the Code; (iii)
equity-based payments and acceleration; and (iv) non-cash forms of benefits
(together, the “Potential Payments”); provided, however, to the extent any such
payment is to be made over time (e.g., in installments, etc.), then the payments
shall be waived in reverse chronological order; and further provided, however,
that the Potential Payments shall only be reduced if (i) the net amount of such
Total Payments, as so reduced (and after subtracting the net amount of federal,
state, municipal and local income taxes on such reduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments), is greater than or equal to (ii)
the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state, municipal and local income taxes
on such Total Payments and the amount of Excise Tax to which Employee would be
subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).
(b)    For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax: (i) no portion of the Total Payments
the receipt or enjoyment of which Employee shall have waived at such time and in
such manner as not to constitute a “payment” within the meaning of Section
280G(b) of the Code shall be taken into account; (ii) no portion of the Total
Payments shall be taken into account which, in the opinion of tax counsel (“Tax
Counsel”) reasonably acceptable to Employee and selected by the accounting firm
which was, immediately prior to the termination date, the Company’s independent
auditor (the “Auditor ”), does not constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code (including by reason of Section
280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no portion of
such Total Payments shall be taken into account which, in the opinion of Tax
Counsel, constitutes reasonable compensation for services actually rendered,
within the meaning of Section 280G(b)(4)(B) of the Code, in excess of the “base
amount” (as set forth in Section 280G(b)(3) of the Code) that is allocable to
such reasonable compensation; and (iii) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the Auditor in accordance with the principles of Sections 280G(d)(3) and (4)
of the Code.





--------------------------------------------------------------------------------

EXHIBIT 10.2




(c)    At the time that payments are made under this Agreement, the Company
shall provide Employee with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations,
including any opinions or other advice the Company received from Tax Counsel,
the Auditor, or other advisors or consultants (and any such opinions or advice
which are in writing shall be attached to the statement). If Employee objects to
the Company’s calculations, the Company shall pay to Employee such portion of
the Potential Payments (up to 100% thereof) as Employee determines is necessary
to result in the proper application of this Section 7. All determinations
required by this Section 7 (or requested by either Employee or the Company in
connection with this Section 7) shall be at the expense of the Company. The fact
that Employee’s right to payments or benefits may be reduced by reason of the
limitations contained in this Section 7 shall not of itself limit or otherwise
affect any other rights of Employee under this Agreement.
8.    Binding Agreement.
(a)    The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Unless
expressly provided otherwise, “Company” as used herein shall mean the Company as
defined in this Agreement and any successor to its business and/or assets.
(b)    This Agreement shall inure to the benefit of and be enforceable by you
and your personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If you should die while
any amount would still be payable to you hereunder had you continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to your devisee, legatee or other designee or,
if there is no such designee, to your estate.
9.    Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, arrangements and understandings of the parties hereto with
respect to the subject matter contained herein, including, without limitation,
any prior change in control agreements. In the event that this Agreement
conflicts with the terms and conditions of any other severance covenants
applicable upon a Change in Control in any agreement between the Company and any
employee, this Agreement shall govern.
10.    At-Will Employment. Nothing contained in this Agreement shall (a) confer
upon you any right to continue in the employ of the Company, (b) constitute any
contract or agreement of employment, or (c) interfere in any way with the
at-will nature of your employment with the Company.
11.    Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be designated by the Board. No waiver
by either party hereto at any time of any breach by the other party hereto of or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Delaware without regard to its conflicts of law
principles. In the event of any conflicts in the terms and conditions of this
Agreement and any other applicable employment or severance agreement, the terms
and conditions of this Agreement shall prevail. The section headings contained
in this Agreement are for convenience only, and shall not affect the
interpretation of this Agreement. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect.
12.    Mediation and Binding Arbitration.
(a)    Employee and the Company agree to mediate any disputes between the
parties and, if no resolution occurs within thirty (30) days, then either party
may request in writing to proceed with arbitration. Unless otherwise permitted
under applicable law (including legal actions involving regulatory agencies and
federal class actions), any and all claims, causes of actions, disputes,
controversies and other matters in question arising out of or relating to
Employee’s relationship with the Company (including any such matters relating to
the enforceability of this arbitration provision), or in any way relating to the
subject matter of the relationship between the parties, shall be resolved by
binding arbitration in Plano, Texas in accordance with the American Arbitration
Association (the “AAA”) rules. The parties shall appoint one (1) arbitrator in
accordance with the AAA rules, which arbitrator shall have full authority to
render a final, non-appealable decision with respect to any matters in dispute.
The invalidity or unenforceability of any provision of this covenant to
arbitrate shall not affect the validity or enforceability of the parties’
obligation to submit any disputed matters to binding arbitration or to be
otherwise bound by the other provisions of this covenant to arbitrate. Regarding
permitted discovery, the arbitrator shall only require the parties to disclose
documents that they intend to rely on in presentation of their case at the
hearing, and no other document production or e-discovery shall be required. Any
party shall be entitled to conduct up to two (2) depositions, plus any expert
who will testify in the proceedings. No demand for arbitration may be made





--------------------------------------------------------------------------------

EXHIBIT 10.2




after the date when the institution of legal or equitable proceedings based on
such claim or dispute would be barred by the applicable statute of limitation.
The arbitrator is not authorized to award punitive or other similar damages not
measured by the prevailing party’s actual damages. Each party shall bear its own
costs, fees and expenses of arbitration. The arbitration proceedings and
arbitration award shall be maintained by the parties as strictly confidential,
except as is otherwise required by court order or as is necessary to confirm,
vacate or enforce the award and for disclosure in confidence to the parties’
respective attorneys, tax advisors, employees and agents, each of whom have a
need to know of such proceedings. A party may apply to the arbitrator seeking
injunctive relief until an arbitration award is rendered or the dispute is
otherwise resolved. A party also may, without waiving any other remedy, seek
from any court having jurisdiction any interim or provisional relief that is
necessary to protect the rights or property of that party pending the
arbitrator’s appointment or decision on the merits of the dispute. Within sixty
(60) days following the appointment of the arbitrator, the parties shall
complete all discovery. Within ninety (90) days following the appointment of the
arbitrator, the arbitrator shall render the final, binding ruling.









--------------------------------------------------------------------------------

EXHIBIT 10.2




EXHIBIT A
 
 
 
Company Management Level
 
Duration of Benefits
CEO
 
2 years
CFO
 
18 months
COO
 
18 months
Other C-Level Officers
 
12 months
Vice Presidents
 
12 months
Director
 
6 months










